          Case 1:20-cv-03129-SDA Document 20 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       7/23/2020
 A.B. et al.,

                                Plaintiffs,
                                                           1:20-cv-03129 (SDA)
                    -against-
                                                           ORDER
 New York City Department Of Education,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

        Following a Telephone Conference with the parties, it is hereby Ordered that, no later

than Friday, August 28, 2020, the parties shall file a joint letter regarding the status of any

payment to Plaintiffs for the outstanding April 2020 invoice, and any additional invoices for the

2019-2020 school year that have been received by Defendant as of the date of the parties’ letter.

SO ORDERED.

DATED:          New York, New York
                July 23, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
